                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

FEDERAL TRADE COMMISSION
     600 Pennsylvania Ave., NW
     Washington, DC 20580

STATE OF NEW YORK
     28 Liberty Street
     New York, NY 10005

                             Plaintiffs,

       v.

VYERA PHARMACEUTICALS, LLC,
    600 Third Ave., 10th Floor
    New York, NY 10016

PHOENIXUS AG,
     Hadlenstrasse 5
     6340 Baar, Switzerland
                                               Case No.: 20-cv-00706-DLC (RWL)
MARTIN SHKRELI, individually, as an
owner and former director of Phoenixus AG
and a former executive of Vyera
Pharmaceuticals, LLC,
        FCI Allenwood Low
        Federal Correctional Institution
        P.O. Box 1000
        White Deer, PA 17887

       and

KEVIN MULLEADY, individually, as an
owner and director of Phoenixus AG and a
former executive of Vyera Pharmaceuticals,
LLC,
       330 East 38th St., Apt. 54K
       New York, NY 10016

                             Defendants.


                  Joint Motion to Seal Select Portions of the Complaint
         Plaintiff Federal Trade Commission (“FTC) and Defendants Vyera Pharmaceuticals, LLC

and Phoenixus AG (collectively, “Vyera”) submit this motion to seal on behalf of Vyera and,

with their authorization, the following Nonparties: ASD Healthcare; Mylan N.V.; a distributor

discussed in Sections V.A.1 and V.C of the Complaint; the sample-sourcing company discussed

in Section VI.5 of the Complaint; and the three generic pharmaceutical companies discussed in

Sections VI.1–3 of the Complaint (the “Generics”). 1 Defendant Martin Shkreli (“Shkreli”) joins

this motion as it relates to the continued sealing of select portions of the Complaint containing

Vyera’s confidential information. 2 The FTC, Vyera, Shkreli, and the Nonparties respectfully

request that this Court keep under seal certain confidential information in the FTC’s Complaint. 3

         1.      On January 27, 2020, the FTC and State of New York filed this action.

         2.      In doing so, pursuant to its statutory obligations, the FTC filed a public version of

the Complaint (Dkt. No. 4) that redacted certain information obtained from Vyera and the

Nonparties during the FTC’s nonpublic investigation into the conduct at issue in this case. See 16

C.F.R. § 4.10(g) (requiring the FTC to afford parties “an opportunity to seek an appropriate

protective order or in camera review” before the FTC publicly discloses in a court proceeding

information designated by the producing party as confidential during the course of an

investigation). The FTC also filed an unredacted Sealed Complaint (Dkt. No. 2) and submitted

an Ex Parte Motion to File the Complaint Temporarily Under Seal and proposed order.


1
  The distributor, sample-sourcing company, and the Generics seek to keep their identities
redacted in the Complaint, at least temporarily, and are thus anonymized in this public motion.
2
 Defendant Kevin Mulleady (“Mulleady”) has authorized the moving parties to represent to the
Court that he takes the same positions as Shkreli on all matters in this motion.
3
    Plaintiff State of New York does not oppose this motion.
                                                   2
        3.      The Honorable Alison J. Nathan granted the FTC’s motion and ordered that, if no

defendant or nonparty moves within twenty days to seal information that is redacted in the

Complaint, the Clerk of Court is to lift the temporary seal and place the unredacted Sealed

Complaint on the public docket. See Dkt. No. 8.

        4.      The FTC, Vyera, Shkreli, and the Nonparties have met and conferred concerning

which portions of the Complaint to move for this Court to keep under seal.

        5.      Vyera and the Nonparties maintain that the Complaint contains certain

commercially and competitively sensitive nonpublic information that may properly be redacted

from the public version of the Complaint. See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

598 (1978) (emphasizing that despite the presumption of access to judicial records, courts may

deny access to records that are “sources of business information that might harm a litigant’s

competitive standing”); Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006)

(stating that the presumption of access to judicial records must be balanced against

countervailing factors such as “the privacy interests of those resisting disclosure”).

        6.      The redactions proposed by Vyera and the Nonparties, such as ASD Healthcare

and Mylan N.V., pertain to competitively sensitive information about product sales, contracts,

pricing information, and business processes. The public disclosure of this information is likely to

harm their competitive standing and cause them serious competitive injury. See, e.g., Louis

Vuitton Malletier S.A. v. Sunny Merch. Corp., 97 F. Supp. 3d 485, 511 (S.D.N.Y. 2015) (granting

motion to redact documents containing advertising expenditures and plans, merchandising

strategies, policies, and sales).



                                                  3
       7.      The redactions proposed by the Generics pertain to competitively sensitive

information about their current efforts to enter with a generic Daraprim product. The disclosure

of this information (including their identities and suppliers) is likely to harm their competitive

standing and cause them serious competitive injury. See, e.g., GoSMiLE, Inc. v. Dr. Johnathan

Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649-50 (S.D.N.Y. 2011) (granting motion to seal

“highly proprietary material concerning the defendants’ marketing strategies, product

development, costs and budgeting”).

       8.      The proposed redactions to the Complaint are also limited in number and thus

narrowly tailored to protect the public’s interest in access to public records and the public policy

favoring disclosure. See, e.g., Uni-Sys., LLC v. U.S. Tennis Ass’n, Inc., No. 17CV147KAMCLP,

2019 WL 3753780, at *3 (E.D.N.Y. Aug. 8, 2019) (denying motion to seal entire Answer, but

granting permission to file redacted Answer). 4

       9.      Exhibit A is an unredacted version of the Complaint (filed under seal) that

highlights in green the proposed redactions.

       10.     Exhibit B is the proposed public version of the Complaint that redacts certain

competitively sensitive information of Vyera and the Nonparties. The parties request that Exhibit

B be placed on the public docket and the Court order that the unredacted version of the

Complaint (Dkt. No. 2) remain sealed.

       11.     The parties are working together on a protective order to address the treatment of

confidential and highly confidential information in this litigation. In addition, the Generics have


4
 If the Court desires, Vyera, Shkreli, and the Nonparties are prepared to submit declarations in
support of the foregoing requests to seal certain information in the Complaint.
                                                  4
identified certain information in the Complaint that they wish to be restricted to outside counsel

only. This information is designated by red rectangles in Exhibit A. Vyera, Shkreli, and

Mulleady object to this restriction, but have agreed to restrict the information designated in red

rectangles to outside counsel until the earliest of: (1) a court order regarding the confidentiality

of this information; (2) agreement by all the parties; or (3) 30 days from entry of this order so

long as no motion for a protective order concerning this information has been filed.



Dated: February 18, 2020                               Respectfully submitted,

                                                       /s/ Markus H. Meier
                                                       Markus H. Meier (pro hac vice)
                                                       Federal Trade Commission
                                                       600 Pennsylvania Avenue, NW
                                                       Washington, DC 20580
                                                       Tel: 202-326-3748
                                                       Counsel for Plaintiff Federal Trade
                                                       Commission

                                                       /s/ Michael L. Weiner
                                                       Michael L. Weiner
                                                       Dechert LLP
                                                       Three Bryant Park
                                                       1095 Avenue of the Americas
                                                       New York, NY 10036
                                                       Tel: 212-698-3608
                                                       Counsel for Defendants Vyera
                                                       Pharmaceuticals, LLC and Phoenixus AG

                                                       /s/ Edward T. Kang
                                                       Edward T. Kang
                                                       Kang Haggerty & Fetbroyt LLC
                                                       123 S. Broad Street #1670
                                                       Philadelphia, PA 19109
                                                       Tel: 215-525-5852
                                                       Counsel for Defendant Martin Shkreli


                                                  5
